MEMORANDUM**
Daryl Lyons, a California state prisoner, appeals pro se the district court’s judgment dismissing without prejudice his 42 U.S.C. § 1983 action for failure to exhaust administrative remedies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Barnett v. Centoni 31 F.3d 813, 816 (9th Cir.1994) (per curiam), and we affirm.
The district court properly dismissed Lyons’ action because it was clear from the face of the amended complaint and objections to the magistrate judge’s findings and recommendations, that Lyons failed to exhaust available prison administrative remedies before filing suit in federal court. See 42 U.S.C. § 1997(e)(a); McKinney v. Carey, 311 F.3d 1198, 1199, 1200 (9th Cir. 2002) (per curiam) (requiring prisoners to exhaust prison grievance procedures before, not after, filing suit in federal court).
Lyons’ remaining contentions also lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.